FILED
                             NOT FOR PUBLICATION                            OCT 22 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


TERESA DE JESUS LUNA,                            No. 13-72033

               Petitioner,                       Agency No. A099-536-604

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 14, 2015**

Before:        SILVERMAN, BYBEE, and WATFORD, Circuit Judges.

      Teresa de Jesus Luna, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for asylum and withholding

of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence the agency’s factual findings. Ayala v. Holder, 640 F.3d

1095, 1097 (9th Cir. 2011) (per curiam). We deny the petition for review.

      Luna testified that she was threatened in El Salvador by a man who had

caused the death of a member of her family. Substantial evidence supports the

agency’s determination that Luna failed to meet her burden of showing that she

suffered past persecution or feared future persecution on account of a protected

ground. See Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir. 2009)

(protected ground must be ‘one central reason’ for persecution); Ayala, 640 F.3d at

1097 (even assuming membership in a particular social group, petitioner must

show persecution on account of membership in that group). Thus, Luna’s asylum

and withholding of removal claims fail. See Zetino v. Holder, 622 F.3d 1007,

1015-16 (9th Cir. 2010).

      PETITION FOR REVIEW DENIED.




                                          2                                   13-72033